DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 11, 12, and 13, filed 11/24/2020, with respect to claims 1, 27, and 59 have been fully considered and are persuasive.  The rejection of claims 1, 27, and 59 has been withdrawn.

The examiners 35 U.S.C. 112 b rejection to claims 30 and 31 have been withdrawn in view of the amendments applicant made in response on 11/24/2020.

Allowable Subject Matter

Claims 1 – 5, 13, 27 – 31, 43, 59 – 63, 67, and 77 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 11/24/2020)

With respect to claim 1 the prior art discloses A circuit board, at least one photosensitive element being conductively connected to the circuit board, the circuit board comprising.

However, the prior art does not teach or fairly suggest a substrate, the substrate having an edge region and being provided with a set of connectors; 
and at least one circuit section, the circuit section being formed on the substrate, the photosensitive element and the circuit section being conductively connected via the connectors, the circuit section forming a ring circuit in the edge region of the substrate, and the ring circuit surrounding the photosensitive element and being located outside of the connectors.

With respect to claim 27 the prior art discloses A molded photosensitive assembly, comprising: 
a molded base, the molded base having at least one light window; 
at least one photosensitive element.

However, the prior art does not teach or fairly suggest and at least one circuit board, the circuit board further comprising: 
a substrate, the substrate having an edge region; 
and at least one circuit section, the circuit section being formed on the substrate, the photosensitive element and the circuit section being conductively connected, the 
wherein the molded photosensitive assembly further comprises at least one annular blocking portion being formed on the circuit board and surrounding the photosensitive element, 
and wherein the blocking portion blocks a molding material for forming the molded base from entering a region where the photosensitive element is located from an edge region of the circuit board to form the molded base integrally incorporating with a part of the edge region of the circuit board and a part of the blocking portion after the molding material is consolidated.

With respect to claim 59 the prior art discloses A camera module, comprising: 
at least one optical lens; 
at least one photosensitive element: 
at least one annular blocking portion.

However, the prior art does not teach or fairly suggest at least one circuit board, the photosensitive element and the circuit board being conductively connected, the blocking portion being formed on the circuit board, the blocking portion surrounding the photosensitive element, and the optical lens being disposed in a photosensitive path of the photosensitive element; 
and a molded base, wherein the molded base has at least one light window, the 

Dependent claims 2 – 5, 13, 28 – 31, 43, 60 – 63, 67, and 77 are allowable for at least the reason that they depend on allowable independent claim 1, 27, and 59.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696